Citation Nr: 1127209	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-32 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder to include PTSD and an anxiety disorder, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for irritable bowel syndrome to include as due to an undiagnosed illness.

3.  Entitlement to service connection for sinusitis/allergic rhinitis to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran had Army Reserve Service between 1986 and 1993 with active duty service from November 1986 to April 1987 and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issues of entitlement to service connection for a psychiatric disorder, irritable bowel syndrome and sinusitis/allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1997, the RO denied the Veteran's service connection claim for a psychiatric disorder and the Veteran did not appeal this decision within one year from the date of the rating decision.

2.  Evidence associated with the claims file since the July 1997 rating decision was not of record at the time of the rating and it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a psychiatric disorder.




CONCLUSIONS OF LAW

1.  The July 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the July 1997 rating decision is new and material and the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting the Veteran's request to reopen the claim of entitlement to service connection for a psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

As an initial matter, the Board observes that the Veteran's service personnel records were associated with the claims file after the original rating decision denying the Veteran's service connection claim for PTSD.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, not withstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2010).   The service personnel records associated with the claims file do not provide any information with respect to the Veteran's claim for a psychiatric disorder to include PTSD.  Specifically, the service personnel records do not provide any additional information than what was not provided in the Veteran's DD Form 214, which was previously associated with the claims file.  Furthermore, the service personnel records do not show that the Veteran had a current diagnosis of PTSD or any other psychiatric disorder, which was the reason for the previous denial of the service connection claim.  Accordingly, the Board concludes that the service personnel records are not relevant to the Veteran's service connection claim for PTSD.  Thus, the Board requires the submission of new and material evidence to consider the Veteran's service connection claim for a psychiatric disorder to include PTSD.

The Board acknowledges the change in regulations pertinent to service connection claims for PTSD.  Effective July 13, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  A showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C.A. § 7104(b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.  Id. at 372.

However, changing an evidentiary standard for establishing an element of a claim does not affect a substantive change in the law; that is, it does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in- service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen.  75 Fed. Reg. 39843, 39851 (July 13, 2010).  Therefore, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD.

An unappealed rating decision dated in July 1997 denied the Veteran's claim of entitlement to service connection for psychiatric disorder on the basis that the evidence of record did not show that the Veteran had a current diagnosis of PTSD and there was no evidence that the Veteran was diagnosed with a psychiatric disorder in service.  The relevant evidence of record at the time of the July 1997 rating decision consisted of service treatment records, VA treatment records, a December 1995 VA examination and lay statements by the Veteran.  The Veteran did not file a notice of disagreement with the July 1997 rating decision.  Therefore, the July 1997 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).   "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

VA received the Veteran's claim for a generalized anxiety disorder and/or PTSD in July 2006.  The relevant evidence of record received since the July 1997 rating decision includes VA treatment records dated in February 1996 and from January 2005 to December 2007, an August 1996 letter from a private physician and lay statements from the Veteran.  The evidence received since the July 1997 rating decision is new in that it was not of record at the time of the July 1997 decision.  A January 2007 VA treatment record provides a diagnosis of PTSD.  The new evidence received in connection with this claim is neither cumulative nor redundant of the evidence of record in July 1997 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., a current diagnosis of a psychiatric disorder.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder to include PTSD is reopened and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the service connection claim on appeal.  

With respect to the Veteran's PTSD claim, some of her stressors relate to fear of hostile military activity while stationed in Saudi Arabia in support of Operation Desert Shield/Desert Storm.  In a stressor statement received by VA in September2007, the Veteran noted that while on guard duty at an air strip in Saudi Arabia she was ordered to put on chemical protection gear and she was afraid she may be killed by enemy aircraft, she had to endure several scud and air raid alarms and one time she witnessed a bright, red glowing light in the sky.  She also asserted that she was sent on a mission near Kuwait City for a month to transfer Iraqi prisoners of war and en route her platoon came across a recent attack scene.  The evidentiary standard for a stressor that is related to the Veteran's fear of hostile military or terrorist activity has recently been amended under 38 C.F.R. § 3.304(f)(c).   If a veteran's stressor is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2010).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, a VA treatment record dated in January 2007 reveals she has a diagnosis of PTSD that appear to be related to claimed stressors while in the Persian Gulf War to include her compound being bombed with scud missiles and being on constant alert for chemical attacks.  It appears that this diagnosis was provided by a VA licensed social worker with a masters degree in social work and not a VA psychiatrist or psychologist.  The Board also notes that there are no mental health treatment records that indicate whether the Veteran's PTSD is related to fear of hostile military activity.  Thus, the Board finds that a VA examination and opinion should be provided to the Veteran to determine if the Veteran's fear of hostile military activity is related to her diagnosis of PTSD.  

Regarding the Veteran's claims for irritable bowel syndrome (IBS) and sinusitis/rhinitis, the Veteran contends that these disorders are related to military service during the Gulf War to include as due to undiagnosed Gulf War syndrome.  In a March 2007 statement the Veteran noted that in September 1986 she was treated for headaches associated with sinusitis and that she was treated for sinus problems while on active duty between December 1990 and May 1991.  She contends that her sinuses became worse since her service in Southwest Asia.  Private medical records show that the Veteran was treated for abdominal and epigastric discomfort in 1982 and 1988.  She also received a diagnosis of possible irritable bowel in August 1990.  The Veteran asserts that her stomach problems have become progressively worse since her service in Saudi Arabia.  The record contains evidence that the Veteran sought treatment for abdominal problems and sinusitis/rhinitis during active duty service.  Thus, the Board finds that the Veteran should be provided with a VA examination and opinion with respect to these claims.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with a VA examination to determine the identity and etiology of any mental health disorder that may be present.  The claims file and a copy of this remand must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should determine whether the Veteran currently has PTSD.  Then the examiner should determine whether the claimed in-service stressors regarding fear of hostile military activity were sufficient to produce PTSD.  The examiner should utilize the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

2. Schedule the Veteran for a VA examination to evaluate her claim for IBS.  The claims file and a copy of this remand must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should provide an opinion with respect to the following questions:

a. Whether IBS or any other digestive disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.  The examiner should provide a complete rationale for all conclusions reached.

b. If the examiner determines that the Veteran's IBS or other digestive disorder found on examination is not related to active military service because it existed prior to service, please provide a clear rationale for this opinion based on medical evidence.  In addition, the examiner is requested to provide an opinion on whether there is evidence that the Veteran's pre-existing IBS or other digestive disorder increased in disability during military service.  If the answer is yes, then provide an opinion on whether the increase in disability was due to the natural progression of the disease.  The examiner should provide a complete rationale for all conclusions reached.

3. Schedule the Veteran for a VA examination to evaluate her claim for sinusitis/allergic rhinitis.  The claims file and a copy of this remand must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should provide an opinion with respect to the following questions:

a. Whether sinusitis and/or allergic rhinitis is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.  The examiner should provide a complete rationale for all conclusions reached.

b. If the examiner determines that the Veteran's sinusitis and/or allergic rhinitis is not related to active military service because it existed prior to service, please provide a clear rationale for this opinion based on medical evidence.  In addition, the examiner is requested to provide an opinion on whether there is evidence that the Veteran's pre-existing sinusitis and/or allergic rhinitis increased in disability during military service.  If the answer is yes, then provide an opinion on whether the increase in disability was due to the natural progression of the disease.  The examiner should provide a complete rationale for all conclusions reached.

4. Upon completion of the foregoing, readjudicate the Veteran's claims, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


